Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 1 of 14                 PageID #: 1714




                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII


  UNITED STATES OF AMERICA,                         CR. NO. 13-00877 DKW
                                                    CR. NO. 15-00299 JMS
                  Plaintiff,
                                                    ORDER DENYING DEFENDANT’S
            vs.                                     MOTIONS FOR COMPASSIONATE
                                                    RELEASE (CR. NO. 13-00877 DKW,
  LATUNIUA POHAHAU,                                 ECF NO. 274 AND CR. NO. 15-00299
                                                    JMS, ECF NO. 111)
                  Defendant.


          ORDER DENYING DEFENDANT’S MOTIONS FOR
     COMPASSIONATE RELEASE (CR. NO. 13-00877 DKW, ECF NO. 274
              AND CR. NO. 15-00299 JMS, ECF NO. 111)

                                   I. INTRODUCTION

                  Defendant Latuniua Pohahau (“Defendant”) moves, pursuant to 18

 U.S.C. § 3582(c)(1)(A)(i), for compassionate release from FCI Lompoc, California

 based on a pre-existing medical condition (obesity) and the COVID-19 pandemic.

 Defendant is presently serving a sentence at FCI Lompoc relating to two separate

 criminal matters—Cr. No. 13-00877 DKW and Cr. No. 15-00299 JMS—and he

 has moved for release from custody in both cases. 1 The court decides these


        1
          Because these two cases were assigned to different judges, on July 23, 2020 the court
 entered an order pursuant to Local Rule 40.2 assigning the Motion for Compassionate Release in
 13-00877 DKW to the undersigned. Thus, this order resolves the Motions for Compassionate
 Release filed in both Cr. No. 13-00877 DKW and Cr. No. 15-00299 JMS.
                                                 1
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 2 of 14        PageID #: 1715




 motions without a hearing under Local Rule 7.1(c). Based on the following, the

 motions are DENIED.

                               II. BACKGROUND

             Defendant is a 34 year-old inmate incarcerated at FCI Lompoc, and

 is scheduled for release from custody on March 1, 2030. See https://www.

 bop.gov/inmateloc/ (last visited August 7, 2020). As stated above, he is in custody

 based on judgments entered in two separate cases.

             In Cr. No. 13-00877 DKW, Defendant pled guilty on September 5,

 2015 to Count 1 of a Superseding Indictment charging him with conspiracy to

 distribute fifty grams or more of methamphetamine. Cr. No. 13-00877 DKW, ECF

 No. 208. On January 5, 2016, Defendant was sentenced to a term of 210 months

 imprisonment, and five years of supervised release. Id. at ECF No. 237.

             In Cr. No. 15-00299 JMS, Defendant pled guilty on September 2,

 2015 to Count 3 of an Indictment charging him with possession with intent to

 distribute fifty grams or more of methamphetamine. Cr. No. 15-00299 JMS, ECF

 No. 40. On January 5, 2016, Defendant was sentenced to a term of 120 months

 imprisonment, and five years of supervised release, with both terms to run




                                          2
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 3 of 14                  PageID #: 1716




 concurrent to the sentence imposed in Cr. No. 13-00877 DKW. Id. at ECF No.

 68.2

               Defendant submitted requests for compassionate release to FCI

 Lompoc’s Warden on April 20, 2020 and June 6, 2020. See Cr. No. 13-00877

 DKW, ECF No. 274 at PageID #1513; Cr. No. 15-00299 JMS, ECF No. 111 at

 PageID #570. No response was received. On July 21, 2020, Defendant,

 represented by counsel, filed the instant motions for compassionate release,

 seeking a sentence reduction to time served, coupled with a period of home

 confinement as a condition of supervised release. Cr. No. 13-00877 DKW, ECF

 No. 274 at PageID #1524; Cr. No. 15-00299 JMS, ECF No. 111 at PageID #581.

 On August 4, 2020, the Government filed its Response to both motions. Cr. No.

 13-00877 DKW, ECF No. 281; Cr. No. 15-00299 JMS, ECF No. 117. And on

 August 6, 2020, Defendant filed a Reply. Cr. No. 13-00877 DKW, ECF No. 282;

 Cr. No. 15-00299 JMS, ECF No. 118.




        2
         In Cr. No. 13-00877 DKW, Defendant’s total offense level 35, Criminal History
 Category III, resulted in an advisory United States Sentencing Guideline range of 210 to 262
 months incarceration. Judge Watson sentenced Defendant to the bottom of this range, 210
 months. In Cr. No. 15-00299 JMS, Defendant’s total offense level 33, Criminal History
 Category III, resulted in an advisory United States Sentencing Guideline range of 168 to 210
 months incarceration. Based on a Government-sponsored motion for downward departure,
 Defendant was sentenced to 120 months incarceration, to be served concurrently with the 210-
 month sentence in Cr. No. 13-00877 DKW.

                                               3
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 4 of 14                PageID #: 1717




                                      III. DISCUSSION

 A.    Legal Standard

                Defendant moves for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A), as amended by the First Step Act of 2018,3 which provides as

 relevant:

                [T]he court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the
                defendant has fully exhausted all administrative rights to
                appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days
                from the receipt of such a request by the warden of the
                defendant’s facility, whichever is earlier, may reduce the
                term of imprisonment . . . after considering the factors set
                forth in [18 U.S.C.] section 3553(a) to the extent that
                they are applicable, if it finds that—

                      (i) extraordinary and compelling reasons warrant
                such a reduction;
                ....
                and that such a reduction is consistent with applicable
                policy statements issued by the Sentencing
                Commission[.]

                Thus, the court may reduce Defendant’s sentence if: 1) Defendant has

 exhausted the required administrative remedies; 2) Defendant has shown that

 “extraordinary and compelling reasons” warrant the reduction; and 3) the reduction

 is consistent with applicable Sentencing Commission’s policy statements. Here,


       3
           Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

                                                 4
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 5 of 14           PageID #: 1718




 the Government concedes the first prong—Defendant has exhausted his

 administrative remedies. See Cr. No. 15-00299 JMS, ECF No. 117 at PageID

 #674-75.

              The United States Sentencing Commission’s policy statement, United

 States Sentencing Guideline (“Guideline”) § 1B1.13, provides as relevant to

 Defendant that the court may grant a motion for compassionate release only if,

 after consideration of the applicable § 3553(a) factors, the court determines that

 extraordinary and compelling reasons exist to warrant a sentence reduction, the

 defendant is not a danger to another person or to the community, and a sentence

 reduction is consistent with the policy statement.

              Guideline §1B1.13 provides three specific examples of extraordinary

 and compelling reasons for compassionate release—the defendant’s terminal

 medical condition, deterioration of health due to advanced age, and extenuating

 family circumstances—along with a fourth, catch-all provision granting discretion

 to the Bureau of Prisons (“BOP”) Director to determine whether other

 extraordinary and compelling reasons exist. See Guideline § 1B1.13 n.1(A)-(D).

 In a detailed analysis, this court previously determined that the “discretion to

 determine whether ‘other’ extraordinary and compelling reasons exist granted by

 [Guideline § 1B1.13 n.1(D)] to the BOP Director applies equally to the court when


                                           5
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 6 of 14          PageID #: 1719




 ruling on motions for compassionate release.” United States v. Hernandez, 2020

 WL 3453839, at *4 (D. Haw. June 24, 2020). The court incorporates that analysis

 here.

 B.      Extraordinary and Compelling Reasons

              Defendant bears the burden to establish extraordinary and compelling

 reasons that warrant compassionate release. See, e.g., United States v. Bolden,

 2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,

 2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant contends that he

 should be released from custody because: 1) he is severely obese, with a BMI in

 excess of 40%; 2) he is at great risk given the historical numbers of COVID-19 at

 FCI Lompoc, and COVID-19 “is still raging through the facility;” and 3) he

 previously contracted COVID-19 (and has since recovered) while at FCI Lompoc.

 The court addresses each of these three arguments.

              As to his first contention, the court agrees that Defendant has an

 underlying medical condition that places him at an increased risk for severe illness

 from COVID-19. According to the Centers for Disease Control and Prevention

 (“CDC”), individuals with “[o]besity (body mass index [BMI] 30 or higher)” fall

 into this high risk category. See https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html (last visited


                                           6
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 7 of 14                   PageID #: 1720




 August 7, 2020). In short, it is beyond question that Defendant’s pre-existing

 medical condition places him at an increased risk.

               Second, although FCI Lompoc4 certainly was a COVID-19 “hot spot”

 several months ago, the same is not true at the present time. It is true that out of a

 total of 1062 inmates tested at FCI Lompoc, 833 have tested positive for COVID-

 19. See https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last visited

 August 7, 2020). But the claim that COVID-19 is “still raging through the facility”

 is simply not supported by evidence—BOP currently reports “confirmed active

 cases” are limited to 1 inmate and 1 staff member at FCI Lompoc. Id. Thus, FCI

 Lompoc simply does not pose the threat it did several months ago. And a review

 of the July 2020 Department of Justice Office of Inspector General Report

 provided by Defendant, Cr. No. 13-00877 DKW, ECF No. 282-2, although

 documenting conditions at FCI Lompoc, does not contradict that conclusion (that it

 does not pose the same threat it did several months ago).

               Third, that Defendant previously contracted COVID-19 and has since

 recovered counsels, albeit slightly, against a finding of extraordinary or compelling

 reasons to warrant granting the motion for compassionate release. Little is still



        4
            FCI Lompoc presently houses 1,060 inmates. See bop.gov/locations/ institutions/trm/
 (last visited August 7, 2020).

                                                7
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 8 of 14           PageID #: 1721




 known about the possibility of COVID-19 re-infection. As stated by the

 University of Maryland Medical System:

             There are still many unknowns when it comes to
             coronavirus immunity. At this time, there is currently no
             way to know if novel coronavirus (SARS-CoV-2)
             induces immunity and how long any immunity could last.

             Other types of coronaviruses, such as MERS, do induce
             immunity, often for several years. Many hope that
             SARS-CoV-2 will behave similarly.

             Unfortunately, the data is not cut-and-dry. Most studies
             of immunity to coronaviruses, including SARS-CoV-2,
             focus on people who had severe disease and were
             hospitalized for their condition. There is significantly
             less data on the immune response in people who had mild
             symptoms or were asymptomatic.

             On the other hand, scientists have not been able to
             confirm any cases of reinfection after novel coronavirus
             recovery. Some anecdotal evidence has emerged in
             multiple countries. However, it’s possible that these
             patients falsely tested negative for the virus after their
             symptoms subsided and continued to harbor the virus.

             All of these unknowns are why the Centers for Disease
             Control and Prevention and the World Health
             Organization currently state that there is no evidence to
             suggest novel coronavirus infection imparts immunity.
             More research needs to be done.

 https://www.umms.org/coronavirus/what-to-know/diagnosis-symptoms/immunity

 (last visited August 7, 2020). The CDC has made a similar statement:



                                          8
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 9 of 14       PageID #: 1722




             The immune response, including duration of immunity,
             to SARS-CoV-2 infection is not yet understood. Patients
             infected with other betacoronaviruses (MERS-CoV,
             HCoV-OC43), the genus to which SARS-CoV-2 belongs,
             are unlikely to be re-infected shortly (e.g., 3 months or
             more) after they recover. However, more information is
             needed to know whether similar immune protection will
             be observed for patients with COVID-19.

 See https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html (last visited August

 7, 2020). Some courts have concluded that the dangers associated with COVID-19

 are not a ground for relief for someone who had the disease and recovered. See

 e.g., United States v. Molley, 2020 WL 3498482, at *2 (W.D. Wash. June 29,

 2020); United States v. Malecki, No. 17-CR-18S, 2020 WL 4013050, at *5

 (W.D.N.Y. July 16, 2020); United States v. Zubkov, 2020 WL 2520696, at *3

 (S.D.N.Y. May 18, 2020); United States v. Hennessey, 2020 WL 4209020, at *1

 (D. Minn. July 22, 2020). Others have concluded an inmate recovered from

 COVID-19 may still be able to demonstrate extraordinary circumstances justifying

 release from custody. See United States v. Yellin, 2020 WL 3488738, at *3 (S.D.

 Cal. June 26, 2020); United States v. Sholler, ___ F. Supp. 3d ___, 2020 WL

 2512416, at *5 (N.D. Cal. May 15, 2020).

             The court finds that based on the existing evidence, Defendant has

 failed to demonstrate that extraordinary and compelling reasons warrant



                                         9
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 10 of 14                      PageID #: 1723




  compassionate release. Although Defendant’s severe obesity 5 places him at a

  higher risk for complications from COVID-19, he has no other medical conditions

  that place him at an elevated risk.6 Further, Defendant is 34 years old, and the

  number of COVID-19 cases at FCI Lompoc has dropped dramatically over the past

  few months. In short, although Defendant has demonstrated that his obesity

  places him at a higher risk if he contracts COVID-19, he has failed to show that at

  the present time he is at risk of contracting the disease.

                 And to the extent that Defendant makes a more generalized argument

  regarding the risk of contracting COVID-19 in a BOP facility, the court disagrees.



         5
            Several courts have determined that obesity—alone or paired with hypertension—does
  not by itself provide adequate grounds for compassionate release. See e.g.,United States v.
  Lavatai, 2020 WL 4275258 (D. Haw. July 24, 2020); United States v. Wilfred, 2020 WL
  4365531, at *5 (E.D. La. July 30, 2020); United States v. Gordon, 2020 WL 3971013, at *3
  (E.D. Mich. July 14, 2020); United States v. Whiteman, 2020 WL 4284619, at *1 (E.D. Pa. July
  27, 2020); United States v. Takewell, 2020 WL 4043060, at *3 (W.D. La. July 17, 2020); United
  States v. Wax, 2020 WL 3468219, at *2-3 (D.N.J. June 25, 2020).
         6
            The United States oddly states that Defendant’s obesity “qualifies as an ‘extraordinary
  and compelling reason’ which entitles the Defendant to apply for compassionate release.” See
  Cr. No. 15-00299 JMS, ECF No. 117 at PageID #676. Of course, any defendant serving a
  sentence is entitled to “apply” for compassionate release. And to the extent the United States
  suggests that obesity standing alone qualifies as a compelling and extraordinary reasons
  warranting release, the court disagrees. Obesity is certainly an important factor to consider in
  determining whether extraordinary and compelling reasons warrant release, but there are other
  important considerations as well. One of those considerations is the risk that a particular
  defendant will in fact contract COVID-19 at his or her BOP facility. See, e.g., United States v.
  Miller, 2020 WL 4547809, at *4 (E.D. Va. Aug. 6, 2020) (finding that a medical condition
  warrants release where a defendant shows “both a particularized susceptibility and a
  particularized risk of contracting the coronavirus.”); United States v. Quinones, 2020 WL
  4529365, at *5 (W.D.N.Y. Aug. 6, 2020).

                                                  10
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 11 of 14           PageID #: 1724




  See, e.g., United States v. Drummondo-Farias, ___ F. Supp. 3d ___, 2020 WL

  2616119, at *5 (D. Haw. May 19, 2020) (“Additionally, ‘[g]eneral concerns about

  possible exposure to COVID-19 do not meet the criteria for extraordinary and

  compelling reasons for a reduction in sentence set forth in the Sentencing

  Commission’s policy statement[.]’”) (quoting United State v. Eberhart, ___ F.

  Supp. 3d ___, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)).

  C.    Section 3553(a) Factors

               Even if Defendant had demonstrated the required extraordinary and

  compelling reasons exist to justify compassionate release, the court would deny the

  motion based on a consideration of the § 3553(a) factors.

               As relevant to this case, the § 3553(a) factors include: 1) the nature

  and circumstances of the offense and the history and characteristics of the

  defendant; and 2) the need for the sentence imposed: (a) to reflect the seriousness

  of the offense, to promote respect for the law, and to provide just punishment for

  the offense; (b) to afford adequate deterrence to criminal conduct; (c) to protect the

  public from further crimes of the defendant; and (d) to provide the defendant with

  needed educational or vocational training, medical care, or other correctional

  treatment in the most effective manner. 18 U.S.C. § 3553(a)(1)-(2). And under the




                                            11
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 12 of 14            PageID #: 1725




  parsimony clause, the court must “impose a sentence sufficient, but not greater

  than necessary, to comply with the purposes set forth” in § 3553(a)(2).

              Defendant was a significant, large-scale distributor of

  methamphetamine in the State of Hawaii. On August 15, 2013, Defendant

  distributed of over 4.5 kilograms of methamphetamine to a law enforcement

  confidential source (“CS”). Presentence Investigation Report (“PSR”) in Cr. No.

  13-00877 DKW, ECF No. 231 at PageID #1109. Ten days later, Defendant

  “solicited the assistance of the CS in the distribution of approximately 40 pounds

  of methamphetamine that [Defendant] was expecting to receive within the week.”

  Id. Defendant was then arrested on September 4, 2013, and found to be in

  possession of an additional 4.4 kilograms of methamphetamine. Id. at PageID

  #1109-10. Although Defendant was arrested on that day, he was released from

  custody under the court’s supervision on September 16, 2013. Id. at PageID

  #1107.

              While on pretrial release in Cr. No. 13-00877 DKW, Defendant was

  arrested for new criminal conduct, leading to the Indictment in Cr. No. 15-00299

  JMS. Specifically, on April 16, 2015, law enforcement officers conducted a

  controlled delivery of a parcel previously determined (through the execution of a

  search warrant) to contain 2.9 kilograms of methamphetamine. Defendant, along


                                           12
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 13 of 14                   PageID #: 1726




  with others, were arrested after taking possession of the controlled delivery parcel.

  In a post-arrest statement, Defendant told investigators that he had arranged to

  receive seven pounds of methamphetamine in exchange for $40,500, and that the

  parcel contained at least a portion of that methamphetamine. PSR in Cr. No. 15-

  00299 JMS, ECF No. 58 at PageID #171-72. These facts demonstrate that

  Defendant has been a large-scale methamphetamine dealer, and that he was not

  deterred—not in the least—from continuing to deal methamphetamine after his

  initial arrest. Further, Defendant still has a significant portion of his sentence to

  serve—he has been incarcerated since his arrest in April 2015, and is not scheduled

  for release from custody until March 1, 2030. See https://www.bop.gov/inmateloc/

  (last visited August 7, 2020). Thus, he has served approximately 65 months, and

  has almost 10 years left to serve. 7 Reducing Defendant’s sentence to time served,

  given the nature of his offenses, would severely undermine the goals of sentencing

  set forth in § 3553(a)(2). And this conclusion would not change when considering

  Defendant’s post-offense conduct. Although his educational efforts while in prison



         7
             When evaluating the § 3553(a) factors, many district courts have considered the
  amount of time remaining on a defendant’s sentence—whether short or long—in determining
  whether to grant compassionate release. See, e.g., United States v. Maka, 2020 WL 2544408, at
  *4 (D. Haw. May 19, 2020); United States v. Bogdanoff, ___ F. Supp. 3d ___, 2020 WL
  2307315, at *6 (E.D. Pa. May 8, 2020); United States v. Moskop, 2020 WL 1862636, at *1-2
  (S.D. Ill. Apr. 14, 2020); United States v. Farmer, 2020 WL 4057550, at *2 (N.D. Ohio July 20,
  2020); United States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8, 2020).

                                                13
Case 1:13-cr-00877-DKW Document 283 Filed 08/07/20 Page 14 of 14              PageID #: 1727




  are certainly commendable, they do not justify compassionate release when

  considered along with the other § 3553(a) factors.

               In sum, the court finds that Defendant has not established the requisite

  extraordinary and compelling reasons to warrant compassionate release, and, even

  if he did, the court would deny the motion based on the relevant § 3553(a) factors.

                                  IV. CONCLUSION

               For the foregoing reasons, Defendant’s motions for compassionate

  release, ECF No. 274 (Cr. No. 13-00877 DKW) and ECF No. 111 (Cr. No. 15-

  00299 JMS), are DENIED.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, August 7, 2020.


                                                          /s/ J. Michael Seabright
                                                         J. Michael Seabright
                                                         Chief United States District Judge




    United States v. Pohahau, Cr. No. 13-00877 DKW and Cr. No. 15-00877 JMS, Order Denying
    Defendant’s Motions for Compassionate Release (Cr. No. 13-00877 at ECF No. 274 and Cr.
    No. 15-00299 at ECF No. 111)


                                             14
